APPLICATION FOR REHEARING
Decided May 27th, 1947.
OPINION
By MILLER, J.
This is an application for a rehearing submitted by the defendant-appellant. We have again examined the record in this case and are of the opinion that the evidence was insufficient to. support the judgment of the trial court on the first cause of action. In our original opinion we expressed our doubts by stating that the proof offered by the plaintiff was “neither strong nor very convincing.” The first cause of action was an equitable proceeding in which the plaintiff-appellee sought to. be subrogated to all of the rights of the mortgagee and recover from the defendant-appellant the sum of $679.62 which the plaintiff-appellee claims to have paid for and on behalf of the defendant-appellant. As we previously held, the relationship of these parties to the transaction was such that subrogation would be the proper remedy, providing the payment of the mortgage by the plaintiff-appellee was sustained by the proper degree of proof. Now, what evidence is there in the record to support the proposition that the plaintiff’s dece*614dent paid the amount alleged in the petition on this mortgage? It will be noted that the payments were made in monthly installments of $10.00 each between the years 1934 and 1940. Edna Mooney testified that the plaintiff’s decedent made the payments on the mortgage, but on further examination it was developed that she arrived at this conclusion from the fabt that she saw Helen, plaintiff’s decedent, give him money for that purpose. How many times she saw this occur is not in the record and she could not have witnessed the same for each payment since she did not come to the plaintiffs-appellee’s home until the year 1939, and most of the payments on the mortgage were made prior to this date. The conduct of Caroline Steels when the cancelled mortgage was given to her throws no light upon the number of payments, made by the plaintiff’s decedent, although a strong inference could be drawn that at least the last payment had been made by the plaintiff-appellee. The fact that Caroline Steck had insufficient income to make these payments, does not warrant the conclusion that the plaintiff’s decedent made all of these payments. The record supports the conclusion that she made some of the payments, but we have no evidence as to the amount paid by her, so the first cause of action must fail. For this reason the application for a rehearing is allowed and upon further consideration we find that the judgment should be reversed as to the first cause of action and affirmed as to the sécond and third cause of action.
The cause is ordered remanded and judgment ordered entered for the plaintiff-appellee for the sum of $244.50 and costs.
WISEMAN, PJ, and HORNBECK, J, concur.